                                                                             USDC SDNY
                                                                             DOCUMENT
                                                                             ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                 DOC #: _________________
                                                                                           2/12/2020
                                                                             DATE FILED: ______________
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
PAMELA SMITH,                                                  :
                                                               :
                           Plaintiff,                          :   TRANSFER ORDER
                                                               :
         -v-                                                   :   19-CV-11849 (PAE) (JLC)
                                                               :
                                                               :
PACERMONITOR, LLC, et al.,                                     :
                                                               :
                           Defendants.                         :
                                                               :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        Plaintiff Pamela Smith, proceeding pro se, filed the present action pursuant

to 42 U.S.C. §§ 1983 and 1985, alleging that Defendants violated her constitutional

rights. Named as Defendants are PacerMonitor, LLC, the Oklahoma Attorney

General, and the Tulsa County District Attorney. The Court sua sponte raised the

issue as to whether venue properly lies in the Southern District of New York

because two of the three Defendants reside in Oklahoma, the events giving rise to

the complaint occurred in Oklahoma, and the claims arise out of lawsuits brought in

the Northern and Western Districts of Oklahoma (and even if venue were proper,

whether the case should be transferred). For the reasons set forth below, this action

is transferred to the United States District Court for the Northern District of

Oklahoma.1


1 Because a motion to transfer venue is non-dispositive, this Court, to whom the
case was referred by Judge Engelmayer for general pretrial supervision (Dkt. No.
4), will adjudicate it by order pursuant to 28 U.S.C. § 636(b)(1)(A) (rather than by
issuing a report and recommendation). See, e.g., United States ex rel. Fisher v. Bank

                                                        1
                                I. BACKGROUND

      This case arises out of a lawsuit Smith filed in 2000 in the Northern District

of Oklahoma, in which she alleged that an Oklahoma Department of Public Safety

(“DPS”) employee, David Cochran, sexually assaulted her in 1997 and 1998, while

she was in the custody of the Oklahoma Department of Corrections. See Smith v.

Dep’t of Pub. Safety, No. 00-CV-35 (N.D. Okla. Mar. 1, 2004). The jury returned a

verdict in Cochran’s favor, and the district court’s judgment against Smith was

affirmed by the United States Court of Appeals for the Tenth Circuit. Smith v.

Cochran, 182 F. App’x 854, 857 (10th Cir. 2006). Smith alleges that subsequent

grand jury proceedings were “corrupted.” Compl. dated December 26, 2019

(“Compl.”), Dkt. No. 1 ¶ 75; Letter from Pamela Smith in Response to Order to

Show Cause filed on January 28, 2020, Dkt. No. 6, at 3.

      Nearly 15 years after the resolution of her case in the Northern District,

Smith filed a lawsuit in the Western District of Oklahoma, in which she asserted

claims against the State of Oklahoma, the DPS, and the Oklahoma Attorney

General (“Oklahoma AG”) for, inter alia, prosecutorial misconduct in interfering

with the grand jury in Oklahoma and intentional infliction of emotional distress.

Smith v. Tulsa Cnty. Dist. Attorney, No. 19-CV-426 (W.D. Okla. July 26, 2019). The

district court dismissed the complaint for failure to respond in a timely manner and


of Am., N.A., 204 F. Supp. 3d 618, 620 n.1 (S.D.N.Y. 2016); Adams v. Barnhart, No.
03–CV–1362 (KMW) (GWG), 2003 WL 21912543, at *1 (S.D.N.Y. Aug. 8, 2003).
Under Rule 72(a) of the Federal Rules of Civil Procedure, a district judge may
modify or set aside any portion of a magistrate judge’s non-dispositive order only if
it is found to be “clearly erroneous or contrary to law.” Fed R. Civ. P. 72(a); 28
U.S.C. § 636(b)(1)(A).

                                          2
failure to state a claim. Id. On January 17, 2020, the Tenth Circuit affirmed

because Smith did not oppose the district court’s dismissal on the basis of timeliness

and defendants’ immunities. Smith v. Oklahoma ex rel. Tulsa Cty. Dist. Attorney

Office, No. 19-6123, 2020 WL 260951, at *2 (10th Cir. Jan. 17, 2020).

      Smith commenced this action on December 26, 2019, invoking the Court’s

federal question jurisdiction. Compl. ¶ 1. She asserts a number of claims,

including, inter alia, unlawful deprivation of rights and conspiracy to interfere with

rights, intentional infliction of emotional distress, disparate treatment based on

race, and defamation. In particular, Smith alleges that PacerMonitor, the

Oklahoma AG, and the Tulsa County District Attorney (“Tulsa DA”) conspired to

violate her rights in connection with the 2019 Western District of Oklahoma case

and treated her differently based on her race. Compl. at 1 (“Nature of the Action”).

      Judge Engelmayer referred this case to me for general pretrial supervision on

January 2, 2020. Dkt. No. 4. On January 6, 2020, I issued an Order to Show Cause

as to why the case should not be transferred to either the Western or Northern

District of Oklahoma. Dkt. No. 5. Smith responded by filing a letter on January 28

and two additional letters on January 29, 2020. Dkt. Nos. 6–8.

                                   II. DISCUSSION

      Under the general venue provision, a civil action may be brought in:

      (1) a judicial district in which any defendant resides, if all defendants
      are residents of the State in which the district is located; (2) a judicial
      district in which a substantial part of the events or omissions giving
      rise to the claim occurred . . . ; or (3) if there is no district in which an
      action may otherwise be brought as provided in this section, any



                                            3
      judicial district in which any defendant is subject to the court’s
      personal jurisdiction with respect to such action.

28 U.S.C. § 1391(b). For venue purposes, a “natural person” resides in the district

where the person is domiciled, and a defendant corporation generally resides “in

any judicial district in which such defendant is subject to the court’s personal

jurisdiction with respect to the civil action in question . . . .” 28 U.S.C. §§ 1391(c)(1)

and (2). Where a state has more than one judicial district, a defendant corporation

generally “shall be deemed to reside in any district in that State within which its

contacts would be sufficient to subject it to personal jurisdiction if that district were

a separate State.” 28 U.S.C. § 1391(d).2

      Smith filed this complaint regarding events occurring at her residence in

Tulsa, Oklahoma (located in the Northern District of Oklahoma) and in connection

with her lawsuits in the Northern and Western Districts of Oklahoma. Addresses

for the three named Defendants, PacerMonitor LLC, Oklahoma AG, and Tulsa DA,

are listed in the complaint in New York, New York, Oklahoma City, Oklahoma, and

Tulsa, Oklahoma, respectively. Compl. ¶¶ 6–8. Because Smith does not allege that

all Defendants reside in New York or that a substantial part of the events or

omissions underlying her claim arose in the Southern District, venue does not

appear to be proper in this District under § 1391(b)(1) or (2).




2In a state with multiple districts, if there is no such district, “the corporation shall
be deemed to reside in the district within which it has the most significant
contacts.” 28 U.S.C. § 1391(d).

                                            4
      Even if venue were proper here, however, the Court may transfer claims

“[f]or the convenience of the parties and witnesses, in the interest of justice.” 28

U.S.C. § 1404(a). “District courts have broad discretion in making determinations

of convenience under Section 1404(a) and notions of convenience and fairness are

considered on a case-by-case basis.” D.H. Blair & Co. v. Gottdiener, 462 F.3d 95,

106 (2d Cir. 2006). Moreover, courts may transfer cases on their own initiative.

See, e.g., Bank of Am., N.A. v. Wilmington Trust FSB, 943 F. Supp. 2d 417, 426-427

(S.D.N.Y. 2013) (“Courts have an independent institutional concern to see to it that

the burdens of litigation that is unrelated to the forum that a party chooses are not

imposed unreasonably on jurors and judges who have enough to do in determining

cases that are appropriately before them. The power of district courts to transfer

cases under Section 1404(a) sua sponte therefore is well established.” (quoting Cento

v. Pearl Arts & Craft Supply Inc., No. 03-CV-2424, 2003 WL 1960595, at *1

(S.D.N.Y. Apr. 24, 2003))); see also Lead Indus. Ass’n. Inc. v. Occupational Safety &

Health Admin., 610 F.2d 70, 79 (2d Cir. 1979) (noting that “broad language of 28

U.S.C. § 1404(a) would seem to permit a court to order transfer sua sponte”).

      In determining whether transfer is appropriate, courts consider the following

factors: (1) the convenience of witnesses; (2) the convenience of the parties; (3) the

locus of operative facts; (4) the availability of process to compel the attendance of

the unwilling witnesses; (5) the location of relevant documents and relative ease of

access to sources of proof; (6) the relative means of the parties; (7) the forum’s

familiarity with the governing law; (8) the weight accorded to a plaintiff’s choice of



                                           5
forum; (9) trial efficiency; and (10) the interest of justice, based on the totality of

circumstances. Keitt v. N.Y. City, 882 F. Supp. 2d 412, 459 (S.D.N.Y. 2011). A

plaintiff’s choice of forum is accorded less deference where she does not reside in the

chosen forum and the operative events did not occur there. See Iragorri v. United

Tech. Corp., 274 F.3d 65, 72–73 (2d Cir. 2001).

       Under § 1404(a), transfer is appropriate in this case. First, Smith, by her

own admission, does not live in this District but rather in the Northern District of

Oklahoma. Compl. ¶ 5. Second, the underlying events all occurred in the Northern

and Western Districts of Oklahoma and all Defendants (except PacerMonitor) reside

in the State of Oklahoma. Id. ¶¶ 6–75. The county of Tulsa, Oklahoma is located

within the Northern District of Oklahoma, the district in which Smith has a

pending matter in federal court related to this case. See 28 U.S.C. § 116(a).3 Third,

the transfer factors either weigh in favor of transfer (factors 1–5, 7, and 10) or are

neutral (factors 6 and 8– 9). Nothing in Smith’s letter opposing the transfer

suggests otherwise. Indeed, in her correspondence to the Court, she does not

identify any connection whatsoever to the Southern District of New York.

Therefore, based on the totality of the circumstances, the Court concludes that it is

in the interest of justice to transfer this action to the Northern District of

Oklahoma. See 28 U.S.C. § 1391(b); 28 U.S.C. § 1404(a).




3 In her Northern District of Oklahoma case, Smith moved for relief from final
judgment and for an order directing the United States Department of Justice to
investigate her claims against the Oklahoma AG and PacerMonitor. Smith, No. 00-
CV-35, ECF Nos. 113, 123. This motion remains pending.

                                             6
                                  III. CONCLUSION

       For the reasons stated above, transfer of this case to the United States

District Court for the Northern District of Oklahoma is appropriate. Pursuant to

Rule 72(a) of the Federal Rules of Civil Procedure, the Court will delay issuing the

order of transfer to allow Smith 17 days (including weekends and holidays) from

service of this Order (which includes three days because the Order is being mailed

to Plaintiff) to file any objections. See Fed. R. Civ. P. 6(a), (b), (d). Such objections

shall be filed with the Clerk of Court, with courtesy copies delivered to the

chambers of the Honorable Paul A. Engelmayer and to the chambers of the

undersigned, United States Courthouse, 500 Pearl Street, New York, New York

10007. In the absence of any objections, the Court will direct the Clerk, by separate

order issued after March 2, 2020, to effectuate the transfer.

       The Clerk of Court is respectfully directed to mail a copy of this transfer

order to Smith by certified mail and note service on the docket.

       SO ORDERED.

Dated: February 12, 2020
       New York, New York




                                             7
